Potter, Justioe.
Plaintiff in error was conyicted oí the crime of unlawfully killing neat cattle, being charged with killing a certain black cow, the property of P. E. Wolcott & Company. The jury found the value of the animal to be fifteen dollars, which, under the statute, subjects- the offender to imprisonment in the penitentiary, and he was sentenced to such imprisonment for the term of three years.
Several errors are assigned and.relied on, which we will consider in their order.
It is first assigned as error that the court permitted counsel for the State to enquire of a witness, William Dolan, produced by it, concerning certain statements which he had made to said counsel, the sheriff and others, to the effect' that he had witnessed the killing of the animal by the defendant Arnold.
When Dolan was called as a witness, it had already been shown that the head and some other remains of the slaughtered animal had been found, near the ranch or house of Arnold, which was situated inside the pasture of E. E. Wolcott & Company; and wagon tracks were discovered leading therefrom to said ranch. Other circumstances had also been testified to tending to connect said killing with some one at the ranch of Arnold. Dolan testified, without.objection, that at the time when it was claimed the animal had been killed, he was residing upon Arnold’s ranch with him; that, when in company with Arnold one day,- Prentice, an employe of P. E. Wolcott & Company, had asked them, “What did you fellows do with the beef you killed up the creek?” That he, Dolan, told him he did not know anything about any beef that was killed up the creek, but that there was a beef which had been killed and taken to town, which was an animal they had got from Grass creek; and he also testified such animal was not killed at the place where the black head had been found. Thereupon he was asked, ■ “State if you know anything about a black head and black feet being found around there,” to which he answered, “Fo; nothing more than what Prentice told me aboiit it.” Counsel for the State then put to him the following question: “Mr. Dolan, I want to refresh *444your memory by calling your attention to a conversation yon bad with me in the office of the jail on last Wednesday, since the beginning of this court, in reference to this matter; and now ask you to state to the jury what you know in reference to the killing of a black cow near the Arnold ranch.” This was objected to as immaterial and on the ground that the State cannot impeach its own witness. The objection was overruled and exception taken. The witness answered, “I know just what I stated here.” This question was not objectionable, and the answer did not prejudice the defendant; therefore, on either ground, no error can be predicated upon it. He was then asked if he remembered a conversation with the sheriff, Mr. Williams and counsel in the August preceding in the office of the jail in reference to the matter, and he gave an affirmative reply. The following question was then propounded to him: “Now, Mr. Dolan, refreshing your memory by reference to that conversation, will you state to the jury what you know in reference to the killing of a black cow in August, -1892, near Arnold’s ranch, in Converse County.” Objection, on the ground that it had already been answered, being overruled, he replied, “What I have told here is all that I know about it.”
Counsel for the State thereupon informed .the court that he had placed reliance upon statements of said witness, that he did not care to state to the jury what they were, but he had been led to rely upon his testimony, and had been disappointed therein; that as he appeared to he a hostile witness he desired leave to examine him by cross-examination, and by asking leading questions. Defendant’s counsel objected to “the statements of counsel in the presence of the jury.” The court granted the leave, to which exception was taken. Up to this point it is clearly apparent that there was no error. The counsel for the State proceeded to interrogate the witness further in a leading manner, and first asked him this question: “Mr. Dolan, isn’t it a fact that you, along about the 24th of August, 1892, witnessed the killing of one black VR cow in the Wolcott pasture, just above the pasture fence of the defendant 'Arnold; and that you so stated to the officers, *445the sheriff and deputy; of this coiAnty, and myself, on a day of August last of this year, in the county jail here in Douglas?” The objection made to this question, at the time, was that the examination in part called for matters already testified to, and for the further reason that it is the fact and not what witness may have stated that the jury are to take evidence upon. The objection being overruled, the witness answered, “No, sir, I did not witness it.” It is also clear that whether this question was objectionable or not, the answer did not and could not prejudice the defendant. The objection, however, now urged that the State could not .impeach its own witness, nor discredit him, or that it was incompetent was not made to the question at the time. The next question was, “Answer the rest of the question.” This was not objected to, and was answered, “I made such a statement to you; I told you just about that.” No objection was offered to the answer, nor was any motion made to strike it out. If the objection to the preceding question should be held as applying to the one answered as last above, it was not made on the ground now complained of. Several following questions were put to the witness Avith respect to what he had told the counsel and the officers, some of which Avere not ansAArered; and to those which did elicit an answer, the witness admitting he had made such statements, the objection in each instance made thereto by counsel for defendant was either that the question had already been ansAvered, or as being indefinite as to time and place. Upon the witness being recalled by the State and other similar interrogatories being propounded to him, objections were interposed upon the sole ground that they were immaterial. The witness had stated that his former statements were untrue.
Whatever the rule of law may be as to the right of the prosecuting counsel to enquire of a hostile or unwilling witness produced by him concerning his previous statements, as applicable to the ease at bar, we are clear that in no instance was the objection made upon the ground that it was incompetent or improper to do so. The attention of the court was not at the time called to the matter of objection now urged *446by counsel for plaintiff in error, and the court might well assume that no claim or contention of that kind was intended to be asserted. To the first question attempting-to refresh the memory of the witness, counsel for defendant, it is true, did claim that the State could not impeach its own witness; but when permission was requested to examine him as a hostile witness, no objection thereto was offered, it was only stated that objection was taken to the statements of counsel in the presence of the jury.' ■
The questions complained of -not being objectionable on the grounds indicated by -the counsel for defendant upon the trial, and no objection thereto then being stated on the ground of either incompeteney, the= leading character thereof, that they tended to discredit or impeach the witness, or that they were improper1 for any such or similar reason, no error was committed in overruling the objections. Whether a question shall be permitted that has already been answered must be allowed to rest very largely, if not entirely, within the sound discretion of’ the trial court; certainly to authorize a reversal of a judgment'for'such a reason there should appear to have been a flagrant abuse of discretion which has clearly been prejudicial to the complaining party. ■ •
Notwithstanding that the reason already assigned might practically dispose of the assignment of error'under-discussion,-wé go further than that. We-think the circumstances 'bring the cáse clearly within the rule, best sustained by authority, allowing- a party to interrogate an 'unwilling witness produced by him respecting his previous statements contradictory of, or inconsistent with, his testimony. Hurley v. State, 46 O. St., 320; Bullard v. Pearsall, 53 N. Y., 230; State v. Tall, 43 Minn., 273; State v. Sorter, 52 Kan., 531; Rice on Evidence, Vol. 1; p. 615.
We do not think -the trial court in the case at bar abused the sound' discretion with'which it is vested. It is true thát a party producing even-a hostile witness may'not, upon-being surprised by his'testimony,pi-oceed to examine-him as to previous statements or otherwise;-'merely to discredit'hirm, but we do not perceive that -to' have been the controlling purpose in *447this ease. That the answers of such a witness may involve him in contradictions so as to incidentally affect his credibility does not prevent the inquiry. The purpose evidently was to probe the recollection of the witness, and induce him to correct the error in his testimony, and make it. consistent with his -former statements, as’ well as to explain the circumstances which induced the party to call him. For either purpose the inquiry was proper. The fact that our legislature has recently enacted a statute, which is now the law in this State, expressly authorizing such an examination ■ of one’s own witness, is- greatly persuasive of the reasonableness of the rule wb here approve; more especially so when we consider that other States have adopted, similar statutes; The witness Dolan, it appeared,: had been living at Arnold’s ranch with him at the time when- it was alleged the animal had been unlawfully killed. After causing himself to be called as a witness for the State by giving information to the effect that he had witnessed the crime, to the surprise of the State’s- coun-; sel he denies all knowledge of it, and distinctly says he did not witness it. This statement could not have been drawn from him as a witness for defendant; and thereby the prosecution was injuriously affected by his testimony. Occupying the position he did, his denial of knowledge, under all the circumstances, resulted as injuriously to the.party calling him as testimony of á positive fact, if that kind of-testimony is' required to authorize this character of inquiry. We' do not think the case, so much relied on,, of Commonwealth v. Welsh, 4 Gray., 535, conflicts with the views here expressed -as applicable to the facts in this case; if it does, and if it- was there intended to declare-a doctrine.which should be inelastic, and should under any and all circumstances, .regardless -of the injurious -effect upon- the disappointed party,- preclude an inquiry such as is here complained of, when the witness has denied any knowledge-of - a fact concerning which he hás been examined, then the majority-of this court decline to follow-it:
■ It would hardlybe questioned, that had the witness Dolan-corrected his testimony and admitted the truth- of his former statements, the inquiry would have been proper as an induce*448ment to him to speak the truth; I cannot comprehend how the result of the examination, whether successful or otherwise, can affect in 'any way the competency of the original inquiry, or of the questions which are propounded. If success crowning the efforts of counsel for the State would have rendered the method permitted and employed unobjectionable, surely it is just as free from objection if failure ensued and the witness maintains, the truth of his testimony and the falsity of his previous statements, as in the case before us.
The second assignment of error charges that the verdict is not sustained by the evidence. We cannot agree with counsel asserting this proposition; having carefully considered, all the evidence, we think the verdict is amply'sustained thereby.
It is assigned as error that the court refused to allow the witness Dolan to explain how he came to make the statements which he had admitted having made. This, if erroneous, was subsequently cured. -While the witness was on the stand, counsel for prosecution withdrew all objection to such explanations being made, and counsel for defendant was informed by the court he might proceed to examine the witness in that respect, which counsel then declined, or at least failed to do.
The court gave to the jury an instruction relative to the testimony of an accomplice. The law with reference to stieh testimony was fairly well stated in the instruction. It is urged, however, that it was improper because there was no testimony of an accomplice given upon the trial. We are not sure of the correctness of this contention. The jury might, from the testimony of Dolan, entirely outside of his admission of previous statements, have looked upon him as an accomplice; and, although his testimony may have been very slight, we are not prepared to say that it was entirely improper to caution the jury with respect to the testimony of an accomplice, and explain in that connection the extent of corroboration required in such case. Further than that, however, we cannot impute any prejudice to the defendant by the giving of the instruction complained of; if irrelevant we cannot conceive that in this case it was harmful. •
*449Tlie last assignment of error is tlie refusal of the court to give the tenth instruction requested by the defendant, which attempted to define the effect of circumstantial evidence. The counsel for plaintiff in error is mistaken in his statement that no instructions were given upon the effect of such evidence. The court gave to the jury instructions numbers five and nine, requested by defendant, both of which had reference to circumstantial evidence and the effect thereof, and correctly as well as sufficiently cautioned and instructed the jury in that regard. We are inclined to look upon said tenth request as misleading, seemingly open to the construction that each circumstance,- not all taken together, must be consistent and in harmony with the guilt of the accused, and also- that each circumstance must be of such a character that it cannot reasonably be true and the defendant be innocent. However this may be, the jury were sufficiently instructed in this particular.
For the foregoing reasons the majority of the court conclude that there is no error in the record.

Judgment affirmed,

■ Conaway, J., concurs.
Groesbeck, C. J., dissents.